Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6-10, 12-17 and 19-30 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art or record fails to disclose or render obvious an at least semi-autonomous litter conditioning vehicle, the litter conditioning vehicle comprising “a conditioning system coupled along a length of the chassis, the conditioning system including a drum, a fuel tank, a vaporizer, and a heating element, an inner volume of the drum configured to receive litter from the collection system, the drum configured to rotate to tumble the litter disposed in the inner volume, the vaporizer configured to receive a flow of liquid fuel and to vaporize the liquid fuel for delivery to the heating element, the heating element configured to burn the vaporized fuel to transfer thermal energy to the litter as the litter is tumbled in the drum; and an exhaust system coupled to an output end of the drum, the exhaust system configured to direct exhaust heat output by the conditioning system toward the floor” coupled to a chassis, along with the drive system, collection system and dispersement system as detailed in claim 1; 
“a conditioning system coupled along a length of the chassis, the conditioning system including an infeed mechanism, a drum, a fuel tank, a vaporizer, and a heating element, the infeed mechanism configured to (i) receive the litter having the first 
a method using an at least semi-autonomous litter conditioning vehicle, the method comprising “collecting litter from a floor of an animal enclosure as the litter conditioning vehicle moves along the floor”; “rotating the drum to tumble the litter disposed in an inner volume of the drum; vaporizing a flow of liquid fuel flowing from a fuel tank to a heating element of the conditioning system; burning the vaporized fuel to transfer thermal energy from the heating element to the litter as the litter is tumbled in the inner volume of the drum; directing, via an exhaust system coupled to an output end of the drum, exhaust heat output by the conditioning system toward the floor; and providing conditioned litter, after a predetermined dwell time in the drum, to a dispersement system” as detailed in claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Townsend (U.S. Patent Application Publication No. 2010/0212262) discloses the use of a rotary drum drying machine, fuel feeder units, burners/solid fuel combustion systems/biomass burners for drying animal bedding material after it has been cleansing and decontaminated.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE A CLERKLEY whose telephone number is (571)270-7611. The examiner can normally be reached 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/DANIELLE A CLERKLEY/Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643